Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email sent by the applicant’s representative Michael J. Chang on 09/13/2021.

The application has been amended as follows: 
Claim 10. A method for forming tiered-profile contacts to a semiconductor device, the method comprising the steps of: depositing, as a single layer, an oxide layer over the semiconductor device; patterning contact trenches partway through the oxide layer; forming sacrificial spacers along inner sidewalls of the contact trenches which reduces a footprint of the contact trenches; complete patterning of the contact trenches between the sacrificial spacers to extend the contact trenches down to the semiconductor device, wherein a top portion of the contact trenches extends partway through the oxide layer and a bottom portion of the contact trenches extends a remaining way through the oxide layer and down to the semiconductor device, the top portion of the contact trenches the bottom portion of the contact trenches; fully removing the sacrificial spacers after the patterning of the contact trenches has been completed; and filling the contact trenches with at least one contact metal to form the tiered-profile contacts to source and drains of the semiconductor device.

Claim 15.  The method of claim 10, wherein the semiconductor device comprises at least one gate, and wherein the source and drains are present on opposite sides of the at least one gate

   
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, depositing, as another single layer, a second oxide layer on the first oxide layer to form dual oxide layers over the semiconductor device, wherein portions of the tiered-profile contacts that pass through the dual oxide layers have a first width W1 only in the second oxide layer and a second width W2 only in the first oxide layer, and wherein W1 ˃ W2. Claims 2-9 are included likewise as they depend from claim 1.
With respect to claim 10, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 14, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813